Case: 14-15527    Date Filed: 11/12/2015   Page: 1 of 2


                                                         [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 14-15527
                        Non-Argument Calendar
                      ________________________

              D.C. Docket No. 4:14-cr-00196-WTM-GRS-1



UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                  versus

VIACHESLAV ZHUKOV,

                                                          Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                  for the Southern District of Georgia
                     ________________________

                            (November 12, 2015)

Before MARCUS, WILLIAM PRYOR and ANDERSON, Circuit Judges.

PER CURIAM:
              Case: 14-15527     Date Filed: 11/12/2015   Page: 2 of 2


      John D. Carson, appointed counsel for Viacheslav Zhukov, has moved to

withdraw from further representation of the appellant and filed a brief pursuant to

Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967). Our

independent review of the entire record reveals that counsel’s assessment of the

relative merit of the appeal is correct. Because independent examination of the

entire record reveals no arguable issues of merit, counsel’s motion to withdraw is

GRANTED, Zhukov’s conviction and sentence are AFFIRMED, and Zhukov’s

motion for appointment of counsel is DENIED AS MOOT.




                                         2